          Case 2:18-cv-02110-MMD-CWH Document 34 Filed 04/01/19 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3   RICK LOVELIEN and STEVEN          )
     STEWART,                          ) Case No: 2:18-cv-02110-MMD-CWH
 4                                     )
                      Plaintiffs,      )
 5           v.                        )
                                       )        JOINT STATUS REPORT
 6   THE UNITED STATES OF AMERICA,     )
     DANIEL BOGDEN, STEVEN W. MYHRE, )
 7   DANIEL SCHIESS, NADIA JANJUA      )
     AHMED, NEIL KORNZE, DAN P. LOVE, )
 8   JAMES COMEY, JOEL WILLIS, FORMER )
     SHERIFF DOUG GILLEPSIE, SHERIFF   )
 9   JOE LOMBARDO, BUREAU OF LAND      )
     MANAGEMENT, FEDERAL BUREAU OF )
10   INVESTIGATION, CLARK COUNTY       )
     SHERIFF’S DEPARTMENT, and DOES 1- )
11   100, inclusive,                   )
                                       )
12                    Defendants.      )
13        The parties submit the following Joint Status Report:

14        Plaintiffs will voluntarily dismiss this action without prejudice under Rule 41 of the

15   Federal Rules of Civil Procedure within the next five days.

16        Date: April 1, 2019                     Respectfully submitted
17       /s/ Rick Lovelien                           JOSEPH H. HUNT
         Rick Lovelien                               Assistant Attorney General,
18                                                   Civil Division
         41041 West 91st Street South
19       Mannford, OK 74044                          C. SALVATORE D’ALESSIO, JR.
                                                     Acting Director
20       /s/ Steven Stewart                          Torts Branch, Civil Division
         Steven Stewart
21       P.O. Box 5794                               RICHARD MONTAGUE
         Hailey, ID 83333                            Senior Trial Counsel
22                                                   Torts Branch, Civil Division
23       Plaintiffs Pro Se                           /s/ Siegmund F. Fuchs
                                                     SIEGMUND F. FUCHS
24       Larry Klayman, Esq.                         Trial Attorney, Torts Branch, Civil Division
         KLAYMAN LAW GROUP, P.A.                     D.C. Bar No. 986828
25       2020 Pennsylvania Avenue, N.W.              U.S. Department of Justice
         Suite 800                                   Ben Franklin Station, P.O. Box 7146
26       Washington, D.C., 20006                     Washington, D.C. 20044-7146
         310-595-0800                                Telephone: (202) 616-4322
27       leklayman@gmail.com                         Facsimile: (202) 616-4314
                                                     Email: siegmund.f.fuchs@usdoj.gov
28       Of Counsel
                                                     Attorneys for the United States

                                                     1
          Case 2:18-cv-02110-MMD-CWH Document 34 Filed 04/01/19 Page 2 of 2



 1                                       PROOF OF SERVICE
 2         I, Siegmund F. Fuchs, certify that the following individual was served with a copy of the
 3   JOINT STATUS REPORT on the date and by the identified method of service below:
 4         ELECTRONIC CASE FILING AND ELECTRONIC MAIL:
           Larry Klayman, Esq.
 5         KLAYMAN LAW GROUP, P.A.
 6         2020 Pennsylvania Avenue, N.W.
           Suite 800
 7         Washington, D.C., 20006
           310-595-0800
 8         leklayman@gmail.com

 9         Rick Lovelien
           41041 West 91st Street South
10         Mannford, OK 74044
11
           Steven Stewart
12         P.O. Box 5794
           Hailey, ID 83333
13
           Dated this 1st day of April
14                                                             /s/ Siegmund F. Fuchs
                                                               SIEGMUND F. FUCHS
15                                                             Trial Attorney, Civil Division
                                                               U.S. Department of Justice
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
